DETAILED ACTION

Examiner’s Comment
Examiner submits that claim 11 is allowable subject matter and incorporating this without any intervening claims will place this Application in condition for immediate Allowance.  Corresponding changes to other independent claims would need to be made.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6-10, 12-13, 16-20, 22, 27 and 29-32 are rejected under 35 U.S.C. 102(a)1)/(a)(2) as being anticipated by Park, et al. (US 2018/0279193 A1), hereinafter (“Park”). Park is provided in the IDS filed 08/14/2020.

Claim 1
Park discloses method for wireless communications by a source base station (figs.14-15 showing source base station (gNB1) participating in handover of a user equipment (UE) to a target base station (gNB2), comprising: 
taking part in enhancing a handover procedure of a user equipment (UE) to select a target base station for handover (figs. 14-15 showing the source base station (gNB1) receiving measurements report from the UE and selecting one or more target base stations; par. 0286, a wireless device may receive, from a first base station, a first message comprising at least one of a conditional command of handover towards a cell of a second base station and/or a handover execution threshold, etc.); and
 taking one or more actions to enhance the handover procedure involving an interface via a core network entity for communication with the target base station (figs.14-16 and pars. 0274-0276, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations. The second message may be a handover request message, etc., the second message and/or the third message may be exchanged directly via a direct interface (e.g. Xn interface) between the first base station and the one or more second base stations. In an example, one or more elements of the second message and/or one or more elements of the third message may be exchanged indirectly via one or more core network entities (e.g. AMF, MME), etc.; par. 0285, one or more signaling messages may be exchanged among communication nodes between depicted messages. A packet sequence number information for a data forwarding from a source base station to a target base station may or may not be transmitted. The data forwarding may occur before, after, or simultaneously with the random access procedure. The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW; also see fig.1 and par. 0175, A gNB or an ng-eNB may be connected by means of NG interfaces to 5G Core Network; and par. 0278, The downlink and/or uplink packets may be forwarded directly via a direct interface (e.g. Xn interface) between the first base station and the target base station and/or indirectly via a user plane core network entity (e.g. AMF, MME). The target base station may be one of the one or more of the one or more second base stations. In response to receiving the fifth message, the first base station may transmit a packet sequence number information for downlink and/or uplink packets to the target base station directly via a direct interface between the first base station and the target base station and/or indirectly via a control plane core network entity).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim 6
Park further discloses [T]he method of claim 1, wherein the handover procedure comprises a conditional handover (CHO) procedure in which the source base station indicates one or more candidate target base stations for the UE to handover if one or more conditions are met. (Abstract,  wireless device receives from a first base station, a radio resource control message indicating a command of a conditional handover towards a target cell of a second base station. The radio resource control message comprises: a cell identifier of the target cell; and at least one handover execution condition; also see figs. 14-15 and associated text in par. 0276, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP, etc.).

Claim 7
Park further discloses [T]he method of claim 6, wherein the one or more actions comprise giving priority to base stations associated with a common core network entity or having a connection to be selected as the candidate target base stations. (fig.14 showing the target base station (gNB) having a connection to the UE, e.g. having received signal strength equal or above a set threshold; also see par. 0276-0278, The fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.; and par. 0286, The conditional command may be configured to command a handover when the handover execution threshold is satisfied, etc., the handover execution threshold may comprise at least one of a signal quality threshold (e.g. an RSRQ) or a signal strength threshold (e.g. an RSRP); further see fig.1 showing bases stations (gNB or ng-eNB) connected to an access and mobility function (AMF) or simultaneously to serval AMFs).

Claim 8
Park further discloses []The method of claim 6, wherein the one or more actions comprise configuring a UE with one or more conditions that give priority to candidate target base stations associated with a common core network entity or having a connection. (fig.14 showing the target base station (gNB) having a connection to the UE, e.g. having received signal strength equal or above a set threshold; also see par. 0276-0278, The fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.; and par. 0286, The conditional command may be configured to command a handover when the handover execution threshold is satisfied, etc., the handover execution threshold may comprise at least one of a signal quality threshold (e.g. an RSRQ) or a signal strength threshold (e.g. an RSRP); further see fig.1 showing bases stations (gNB or ng-eNB) connected to an access and mobility function (AMF) or simultaneously to serval AMFs).

Claim 9
Park further discloses [T]he method of claim 6, wherein the one or more actions comprise identifying, to the UE, which candidate target base stations are associated with a common core network entity or having a connection. (pars. 0274-0276, In response to determining initiating the handover preparation, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations; etc., the fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), a delta value for an RSRQ (e.g. quality gap between an RSRQ of a source cell and an RSRQ of a target cell), an RSRP threshold, etc.).

Claim 10
Park further discloses [The method of claim 6, wherein the one or more actions comprise reducing priority of a base station that the UE has moved away from within a time duration to be selected as the candidate target base stations. (par. 0276-028, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, etc., and/or a time offset (e.g. execute a handover when received power is larger than or equal to the RSRP threshold (one of the one or more conditions) for a time duration of the time offset). In an example, the one or more conditions may be configured for the one or more cells of the one or more of the one or more second base stations, and the wireless device may initiate a random access procedure to a cell satisfying the one or more conditions among the one or more cells, etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.).

Claim 12
Park further teaches [T]he method of claim 1, wherein the one or more actions comprise forwarding data to a target base station after receiving a message from the core network entity indicating success of the handover. (par. 0278, the forwarding the one or more downlink and/or uplink packets may occur before and/or after receiving a notification of a random access complete (e.g. handover complete, UE context release message) from the target base station. The forwarding may be based on a tunnel information (e.g. IP address of the target base station) received via the handover request acknowledge message from the target base station. The downlink and/or uplink packets may be forwarded directly via a direct interface (e.g. Xn interface) between the first base station and the target base station and/or indirectly via a user plane core network entity (e.g. AMF, MME). The target base station may be one of the one or more of the one or more second base stations. In response to receiving the fifth message, the first base station may transmit a packet sequence number information for downlink and/or uplink packets to the target base station directly via a direct interface between the first base station and the target base station and/or indirectly via a control plane core network entity).

Claim 13
Park discloses method for wireless communications by a user equipment (UE) (figs.14-15 showing source base station (gNB1) participating in handover of a user equipment (UE) to a target base station (gNB2)), comprising: 
receiving information from a source base station for use in selecting a target base station as part of an enhanced handover procedure (figs. 14-15, par. 0276, the first base station may transmit, to the wireless device, a fourth message to command a wireless device to execute a handover towards one of one or more cells of the one or more of the one or more second base stations with one or more conditions at least based on one or more elements of the one or more third messages. The fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), a delta value for an RSRQ (e.g. quality gap between an RSRQ of a source cell and an RSRQ of a target cell), an RSRP threshold, etc.); and
 taking one or more actions, based on the information, to enhance the handover procedure involving an interface via a core network entity for communication between the source base station and the target base station (figs.14-16 and pars. 0274-0276, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations. The second message may be a handover request message, etc., the second message and/or the third message may be exchanged directly via a direct interface (e.g. Xn interface) between the first base station and the one or more second base stations. In an example, one or more elements of the second message and/or one or more elements of the third message may be exchanged indirectly via one or more core network entities (e.g. AMF, MME), etc.; par. 0285, one or more signaling messages may be exchanged among communication nodes between depicted messages. A packet sequence number information for a data forwarding from a source base station to a target base station may or may not be transmitted. The data forwarding may occur before, after, or simultaneously with the random access procedure. The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW; also see fig.1 and par. 0175, A gNB or an ng-eNB may be connected by means of NG interfaces to 5G Core Network; and par. 0278, The downlink and/or uplink packets may be forwarded directly via a direct interface (e.g. Xn interface) between the first base station and the target base station and/or indirectly via a user plane core network entity (e.g. AMF, MME). The target base station may be one of the one or more of the one or more second base stations. In response to receiving the fifth message, the first base station may transmit a packet sequence number information for downlink and/or uplink packets to the target base station directly via a direct interface between the first base station and the target base station and/or indirectly via a control plane core network entity).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim 16
Park further discloses [T]he method of claim 13, wherein: the handover procedure comprises a conditional handover (CHO) procedure in which the source base station indicates one or more candidate target base stations for the UE to handover if one or more conditions are met. (Abstract,  wireless device receives from a first base station, a radio resource control message indicating a command of a conditional handover towards a target cell of a second base station. The radio resource control message comprises: a cell identifier of the target cell; and at least one handover execution condition; also see figs. 14-15 and associated text in par. 0276, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP, etc.).
Claim 17
Park further teaches [T]he method of claim 16, wherein the information comprises one or more conditions that give priority to candidate target base stations associated with a common core network entity or having a connection. (fig.14 showing the target base station (gNB) having a connection to the UE, e.g. having received signal strength equal or above a set threshold; also see par. 0276-0278, The fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.; and par. 0286, The conditional command may be configured to command a handover when the handover execution threshold is satisfied, etc., the handover execution threshold may comprise at least one of a signal quality threshold (e.g. an RSRQ) or a signal strength threshold (e.g. an RSRP); further see fig.1 showing bases stations (gNB or ng-eNB) connected to an access and mobility function (AMF) or simultaneously to serval AMFs).

Claim 18
Park further discloses [T]he method of claim 16, wherein: the information comprises an indication of which candidate target base stations are associated with a common core network entity or having a connection; and the one or more actions comprise giving priority to candidate target base stations associated with a common core network entity or having a connection. (fig.14 showing the target base station (gNB) having a connection to the UE, e.g. having received signal strength equal or above a set threshold; also see par. 0276-0278, The fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.; and par. 0286, The conditional command may be configured to command a handover when the handover execution threshold is satisfied, etc., the handover execution threshold may comprise at least one of a signal quality threshold (e.g. an RSRQ) or a signal strength threshold (e.g. an RSRP); further see fig.1 showing bases stations (gNB or ng-eNB) connected to an access and mobility function (AMF) or simultaneously to serval AMFs).

Claim 19
Park further discloses The method of claim 16, wherein: the information comprises identifiers of the one or more candidate target base stations; and the one or more actions comprise determining, by the UE, which of the candidate target base stations are associated with a common core network entity or having a connection; and giving priority to the candidate target base stations are associated with a common core network entity or having a connection. (pars. 0274-0278, In response to determining initiating the handover preparation, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations; etc., the fourth message may be an RRC connection reconfiguration message. The fourth message may comprise one or more elements of the one or more third messages, information (e.g. identifier, index, frequency, cell type, and/or the like) of one or more cells served by the one or more of the one or more second base stations, radio resource configuration information (e.g. RACH configuration, channel configuration information, and/or etc.) for the wireless device, a mobility control information for the wireless device, and/or the one or more conditions. The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP (e.g. power gap between an RSRP of a source cell and an RSRP of a target cell), a delta value for an RSRQ (e.g. quality gap between an RSRQ of a source cell and an RSRQ of a target cell), an RSRP threshold, etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells).

Claim 20 
Park further teaches  [T]he method of claim 16, wherein the one or more actions comprises one or more actions taken to avoid selecting a target base station that the UE has moved away from within a time duration. (par. 0276-028, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, etc., and/or a time offset (e.g. execute a handover when received power is larger than or equal to the RSRP threshold (one of the one or more conditions) for a time duration of the time offset). In an example, the one or more conditions may be configured for the one or more cells of the one or more of the one or more second base stations, and the wireless device may initiate a random access procedure to a cell satisfying the one or more conditions among the one or more cells, etc., the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells, etc.).

Claim 22
Park discloses method for wireless communications by a core network entity (fig.1 showing access and mobility management function (AMF) connected to several base station (gNB) and a user equipment (UE) via the shown interfaces), comprising:
 communicating with a source base station (fig.1 showing AMF 130A communicating with gNB 122 via NG interface; par. 0175, A gNB or an ng-eNB may be connected to an AMF by means of an NG-Control plane (NG-C) interface. The NG-C interface may provide, for example, NG interface management, UE context management, UE mobility management, etc.); and 
taking one or more actions to enhance a handover procedure involving an interface via the core network entity for communication between the source base station and a target base station (figs.14-16 and pars. 0274-0276, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations. The second message may be a handover request message, etc., the second message and/or the third message may be exchanged directly via a direct interface (e.g. Xn interface) between the first base station and the one or more second base stations. In an example, one or more elements of the second message and/or one or more elements of the third message may be exchanged indirectly via one or more core network entities (e.g. AMF, MME), etc.; par. 0285, one or more signaling messages may be exchanged among communication nodes between depicted messages. A packet sequence number information for a data forwarding from a source base station to a target base station may or may not be transmitted. The data forwarding may occur before, after, or simultaneously with the random access procedure. The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW; also see fig.1 and par. 0175, A gNB or an ng-eNB may be connected by means of NG interfaces to 5G Core Network; and par. 0278, The downlink and/or uplink packets may be forwarded directly via a direct interface (e.g. Xn interface) between the first base station and the target base station and/or indirectly via a user plane core network entity (e.g. AMF, MME). The target base station may be one of the one or more of the one or more second base stations. In response to receiving the fifth message, the first base station may transmit a packet sequence number information for downlink and/or uplink packets to the target base station directly via a direct interface between the first base station and the target base station and/or indirectly via a control plane core network entity).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim 27
Park further discloses  [T]he method of claim 22, wherein the handover procedure comprises a conditional handover (CHO) procedure in which the source base station indicates one or more candidate target base stations for a user equipment (UE) to handover if one or more conditions are met. (Abstract,  wireless device receives from a first base station, a radio resource control message indicating a command of a conditional handover towards a target cell of a second base station. The radio resource control message comprises: a cell identifier of the target cell; and at least one handover execution condition; also see figs. 14-15 and associated text in par. 0276, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, a delta value for an RSRP, etc.).

Claim 29
Park further discloses [T]he method of claim 27, wherein the one or more actions comprise providing an indication, to the source base station, a message indicating success of the handover procedure. (figs.14-16 and pars. 0274-0276, . . . the second message and/or the third message may be exchanged directly via a direct interface (e.g. Xn interface) between the first base station and the one or more second base stations. In an example, one or more elements of the second message and/or one or more elements of the third message may be exchanged indirectly via one or more core network entities (e.g. AMF, MME), etc.; par. 0284, After completing the random access procedure initiated by the wireless device, the target base station may notify the random access completion to the first base station by transmitting an eighth message to the first base station. The eighth message may be a UE context release message. The eighth message may be transmitted via a direct interface between the target base station and the first base station, and/or one or more elements of the eighth message may be transmitted to the first base station indirectly via one or more core network entities).

Claim 30
The claim represent an apparatus, e.g. base station, recited in, and performing, the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Park further discloses a base station comprising at least one processor and instructions stored in an associated memory (see fig.3, 321A and 322A).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim 31
The claim represent an apparatus, e.g. user equipment, recited in, and performing, the method of claim 13. The claim is therefore rejected using the same grounds used for rejecting claim 13 above. Park further discloses a user equipment comprising at least one processor and instructions stored in an associated memory (see fig.3, 314 and 316).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim 32
The claim represent an apparatus, e.g. access and mobility management function (AMF), recited in, and performing, the method of claim 22. The claim is therefore rejected using the same grounds used for rejecting claim 22 above. Park further discloses access and mobility management function (AMF) inherently comprising at least one processor and instructions stored in an associated memory (see fig.2b, AMF 130).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 2-5, 14-15 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of YIU, CANDY (WO 2018/026401 A1), hereinafter (“Yiu”).
	Yiu is provided in the IDS filed 03/11/2021

Claim 2
Park further discloses the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells. If the one or more conditions are satisfied for a first cell, the wireless device may transmit a fifth message (e.g. control signal) to the first base station to inform that the wireless device may execute a handover towards the first cell before (e.g. simultaneously and/or around a timing of) initiating a random access procedure to the first cell. The initiating a random access procedure may comprise transmitting, by the wireless device, a random access preamble to a target base station (e.g. at least one of the one or more second base stations) via a target cell. In an example, the fifth message may be an RRC connection reconfiguration complete message, etc.  In response to receiving the fifth message (e.g. control signal), the first base station may suspend (e.g. stop, keep buffering) a downlink packet transmission to the wireless device, and/or may forward one or more downlink and/or uplink packets for the wireless device to the target base station that serves the first cell. In an example, the forwarding the one or more downlink and/or uplink packets may occur before and/or after receiving a notification of a random access complete (e.g. handover complete, UE context release message) from the target base station. (See figs.14-16, par. 0278). That is, UE data communication with the source base station is maintained at least until connection to the target base station initiated.
Park does not expressly disclose [T]he method of claim 1, wherein the enhanced handover procedure comprises a make-before-break (MBB) handover procedure in which the source base station continues to serve the UE until a connection with a target base station is made.
However, in the same field of endeavor, Yiu discloses methods for enhanced handover, including a make before break (“MBB”) handover procedure, wherein a UE signals its capabilities for said MBB to a serving base station, and the serving base station may subsequently implement handover operations based on the indicated capabilities that are supported by the UE.  (See abstract). Yiu specifically discloses the source eNB may issue a handover request to a target eNB including information necessary to prepare the handover at the target eNB, etc., wherein the request is transmitted via an X2 interface between the source and target eNB, etc., the source eNB generates and RRS message to cause the handover to be performed at the UE, etc., at some point, the  source eNB stop data transmission to the UE and start forwarding the buffered data to the target eNB and may transmit a sequence status transfer  number to the target eNB, using the X2 interface, etc.  (See fig.2A and associated text in pg.5, ln.4 to pg.7, ln. 32).
Provided that Park is implementing conditional handover wherein communication between the source and target base station is feasible directly via Xn interface between them and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions and related messages for a make before break (MBB) handover, separately or in addition to the conditional handover, while utilizing direct and/or indirect interfaces between the source and target base stations, as taught by Yiu, so as to provide seamless handover for capable users devices by eliminating or  minimizing interruption to data communication, and thereby enhances the customer experience as suggested by Yiu.  (See Yiu, pg. 1, ln.19-26).

Claim 3
Park as modified further teaches [T]he method of claim 2, wherein the one or more actions comprise giving priority to base stations associated with a common core network entity or having a connection to be selected as the target base station. (Park, fig.14 showing the target base station (gNB) having a connection to the UE, e.g. having received signal strength equal or above a set threshold; also see par. 0286, The conditional command may be configured to command a handover when the handover execution threshold is satisfied, etc., The handover execution threshold may comprise at least one of a signal quality threshold (e.g. an RSRQ) or a signal strength threshold (e.g. an RSRP); further see fig.1 showing bases stations (gNB or ng-eNB) connected to an access and mobility function (AMF) or simultaneously to serval AMFs).

Claim 4
Park as modified further teaches [T]he method of claim 2, wherein the one or more actions comprise providing an indication that the handover comprises a MBB handover procedure in at least one of: a message sent on the interface, between the source base station and the core network entity, to prepare for the handover procedure; or a handover command message sent to the UE. (Yiu, pg.6, ln.3-17, the source eNB make a handover decision to cause the UE to be connected to target eNB and issue a handover request to target eNB, etc.; Yiu, pg.7, ln. 5-20, the source eNB generates and RCC message to cause the handover to be performed by the UE, etc.; further see Park, par. 0285, The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME).

Claim 5
Park as modified further teaches [T]he method of claim 2, wherein the source base station and the target base station support different radio access technologies (RATs) (Park, fig.1 and par. 0173, a RAN node may be a next generation Node B (gNB) (e.g. 120A, 120B) providing New Radio (NR) user plane and control plane protocol terminations towards a first wireless device (e.g. 110A). In an example, a RAN node may be a next generation evolved Node B (ng-eNB) (e.g. 124A, 124B), providing Evolved UMTS Terrestrial Radio Access (E-UTRA) user plane and control plane protocol terminations towards a second wireless device (e.g. 110B), etc.).

Claim 14
Park further discloses the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells. If the one or more conditions are satisfied for a first cell, the wireless device may transmit a fifth message (e.g. control signal) to the first base station to inform that the wireless device may execute a handover towards the first cell before (e.g. simultaneously and/or around a timing of) initiating a random access procedure to the first cell. The initiating a random access procedure may comprise transmitting, by the wireless device, a random access preamble to a target base station (e.g. at least one of the one or more second base stations) via a target cell. In an example, the fifth message may be an RRC connection reconfiguration complete message, etc.  In response to receiving the fifth message (e.g. control signal), the first base station may suspend (e.g. stop, keep buffering) a downlink packet transmission to the wireless device, and/or may forward one or more downlink and/or uplink packets for the wireless device to the target base station that serves the first cell. In an example, the forwarding the one or more downlink and/or uplink packets may occur before and/or after receiving a notification of a random access complete (e.g. handover complete, UE context release message) from the target base station. (See figs.14-16, par. 0278). That is, UE data communication with the source base station is maintained at least until connection to the target base station initiated.
Park does not expressly disclose [T]he method of claim 13, wherein: the handover procedure comprises a make-before-break (MBB) handover procedure in which the source base station continues to serve the UE until a connection with a target base station is made; and the information comprises an indication that the handover procedure comprises a MBB handover procedure received via a handover command message.
However, in the same field of endeavor, Yiu discloses methods for enhanced handover, including a make before break (“MBB”) handover procedure, wherein a UE signals its capabilities for said MBB to a serving base station, and the serving base station may subsequently implement handover operations based on the indicated capabilities that are supported by the UE.  (See abstract). Yiu specifically discloses the source eNB may issue a handover request to a target eNB including information necessary to prepare the handover at the target eNB, etc., wherein the request is transmitted via an X2 interface between the source and target eNB, etc., the source eNB generates and RRC message to cause the handover to be performed at the UE, etc., at some point, the  source eNB stop data transmission to the UE and start forwarding the buffered data to the target eNB and may transmit a sequence status transfer  number to the target eNB, using the X2 interface, etc.  (See fig.2A and associated text in pg.5, ln.4 to pg.7, ln. 32).
Provided that Park is implementing conditional handover wherein communication between the source and target base station is feasible directly via Xn interface between them and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions and related messages for a make before break (MBB) handover, separately or in addition to the conditional handover, while utilizing direct and/or indirect interfaces between the source and target base stations, as taught by Yiu, so as to provide seamless handover for capable users devices by eliminating or  minimizing interruption to data communication, and thereby enhances the customer experience as suggested by Yiu.  (See Yiu, pg. 1, ln.19-26).

Claim 15
Park as modified further teaches [T]he method of claim 14, wherein the source base station and the target base station support different radio access technologies (RATs). (Park, fig.1 and par. 0173, a RAN node may be a next generation Node B (gNB) (e.g. 120A, 120B) providing New Radio (NR) user plane and control plane protocol terminations towards a first wireless device (e.g. 110A). In an example, a RAN node may be a next generation evolved Node B (ng-eNB) (e.g. 124A, 124B), providing Evolved UMTS Terrestrial Radio Access (E-UTRA) user plane and control plane protocol terminations towards a second wireless device (e.g. 110B), etc.).

Claim 23
Park further discloses the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells. If the one or more conditions are satisfied for a first cell, the wireless device may transmit a fifth message (e.g. control signal) to the first base station to inform that the wireless device may execute a handover towards the first cell before (e.g. simultaneously and/or around a timing of) initiating a random access procedure to the first cell. The initiating a random access procedure may comprise transmitting, by the wireless device, a random access preamble to a target base station (e.g. at least one of the one or more second base stations) via a target cell. In an example, the fifth message may be an RRC connection reconfiguration complete message, etc.  In response to receiving the fifth message (e.g. control signal), the first base station may suspend (e.g. stop, keep buffering) a downlink packet transmission to the wireless device, and/or may forward one or more downlink and/or uplink packets for the wireless device to the target base station that serves the first cell. In an example, the forwarding the one or more downlink and/or uplink packets may occur before and/or after receiving a notification of a random access complete (e.g. handover complete, UE context release message) from the target base station. (See figs.14-16, par. 0278). That is, UE data communication with the source base station is maintained at least until connection to the target base station initiated.
Park does not expressly disclose [T]he method of claim 22, wherein: the enhanced handover procedure comprises a make-before-break (MBB) handover procedure in which the source base station continues to serve a user equipment (UE) until a connection with a target base station is made.
However, in the same field of endeavor, Yiu discloses methods for enhanced handover, including a make before break (“MBB”) handover procedure, wherein a UE signals its capabilities for said MBB to a serving base station, and the serving base station may subsequently implement handover operations based on the indicated capabilities that are supported by the UE.  (See abstract). Yiu specifically discloses the source eNB may issue a handover request to a target eNB including information necessary to prepare the handover at the target eNB, etc., wherein the request is transmitted via an X2 interface between the source and target eNB, etc., the source eNB generates and RRC message to cause the handover to be performed at the UE, etc., at some point, the  source eNB stop data transmission to the UE and start forwarding the buffered data to the target eNB and may transmit a sequence status transfer  number to the target eNB, using the X2 interface, etc.  (See fig.2A and associated text in pg.5, ln.4 to pg.7, ln. 32).
Provided that Park is implementing conditional handover wherein communication between the source and target base station is feasible directly via Xn interface between them and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to include provisions and related messages for a make before break (MBB) handover, separately or in addition to the conditional handover, while utilizing direct and/or indirect interfaces between the source and target base stations, as taught by Yiu, so as to provide seamless handover for capable users devices by eliminating or  minimizing interruption to data communication, and thereby enhances the customer experience as suggested by Yiu.  (See Yiu, pg. 1, ln.19-26).

Claim 24
Park as modified further teaches [T]he method of claim 23, wherein the one or more actions comprise at least one of: receiving an indication, in a message from the source base station, that the handover procedure comprises an MBB handover procedure; or providing an indication, in a message to a target base station, that the handover procedure comprises an MBB handover procedure. (Yiu, pg.6, ln.3-17, the source eNB make a handover decision to cause the UE to be connected to target eNB and issue a handover request to target eNB, etc.; Yiu, pg.7, ln. 5-20, the source eNB generates and RCC message to cause the handover to be performed by the UE, etc.; further see Park, par. 0285, The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME).

Claim 25
Park as modified further teaches  [T]he method of claim 23, wherein the one or more actions comprise providing an indication, to the source base station, a message indicating success of the handover procedure. (Park, figs. 14-15 and par. 0278, the wireless device may determine whether or not the one or more conditions (e.g. one or more criteria of the one or more conditions) are satisfied for one or more cells. If the one or more conditions are satisfied for a first cell, the wireless device may transmit a fifth message (e.g. control signal) to the first base station to inform that the wireless device may execute a handover towards the first cell before (e.g. simultaneously and/or around a timing of) initiating a random access procedure to the first cell).

Claim 26
Park further teaches [The method of claim 23, wherein the source base station and target base station support different radio access technologies (RATs). (Park, fig.1 and par. 0173, a RAN node may be a next generation Node B (gNB) (e.g. 120A, 120B) providing New Radio (NR) user plane and control plane protocol terminations towards a first wireless device (e.g. 110A). In an example, a RAN node may be a next generation evolved Node B (ng-eNB) (e.g. 124A, 124B), providing Evolved UMTS Terrestrial Radio Access (E-UTRA) user plane and control plane protocol terminations towards a second wireless device (e.g. 110B), etc.).

6.	Claims 11 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ji, et al. (US 2015/0079994 A1), hereinafter (“Ji”).
	Ji is provided in the IDS filed 03/11/2021.

	
Claim 11
Park discloses (par. 0276-028, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, etc., and/or a time offset (e.g. execute a handover when received power is larger than or equal to the RSRP threshold (one of the one or more conditions) for a time duration of the time offset), etc. (See par. 0276-028).
Park does not expressly disclose [T]he method of claim 6, wherein the one or more actions comprise configuring a UE with one or more conditions that bias the UE against selecting a target base station where the UE has previously stayed for less than a time first duration within a second time duration.
However in the same field of endeavor, Ji discloses a method for determining an unnecessary handover and a base station, wherein the method includes: if a user equipment UE is handed over from a first cell to a second cell, and then handed over from the second cell to a third cell, determining, by a base station, a time threshold corresponding to a UE characteristic attribute parameter of the UE, and a time of stay of the UE in the second cell; determining, by the base station according to the time threshold corresponding to a UE characteristic attribute and the time of stay of the UE in the second cell that are determined, whether an unnecessary handover of the UE occurs; and determining that an unnecessary handover of the UE occurs if the time of stay is shorter than the time threshold. The present invention optimizes a method for determining whether an unnecessary handover occurs (see abstract; fig.1 and associated text).
Provided that Park is using time related conditions for the UE handover, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to determine previous stay time periods of the UE in base stations to which the UE has been handed to, and to set one or more conditions related to said stay time periods in the conditional handover, as taught by Park and Ji, so as to prevent unnecessary handovers of the UE and thereby  reduce signaling overhead. (See Ji, par. 0005).

Claim 21
Park discloses (par. 0276-028, The one or more conditions may comprise at least one of a time duration where the one or more conditions are valid, etc., and/or a time offset (e.g. execute a handover when received power is larger than or equal to the RSRP threshold (one of the one or more conditions) for a time duration of the time offset), etc. (See par. 0276-028).
Park does not expressly disclose [T]he method of claim 16, wherein the one or more actions comprises one or more actions taken to avoid selecting a target base station where the UE has previously stayed for less than a first time duration within second time duration.
However in the same field of endeavor, Ji discloses a method for determining an unnecessary handover and a base station, wherein the method includes: if a user equipment UE is handed over from a first cell to a second cell, and then handed over from the second cell to a third cell, determining, by a base station, a time threshold corresponding to a UE characteristic attribute parameter of the UE, and a time of stay of the UE in the second cell; determining, by the base station according to the time threshold corresponding to a UE characteristic attribute and the time of stay of the UE in the second cell that are determined, whether an unnecessary handover of the UE occurs; and determining that an unnecessary handover of the UE occurs if the time of stay is shorter than the time threshold. The present invention optimizes a method for determining whether an unnecessary handover occurs (see abstract; fig.1 and associated text).
Provided that Park is using time related conditions for the UE handover, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to determine previous stay time periods of the UE in base stations to which the UE has been handed to, and to set one or more conditions related to said stay time periods in the conditional handover, as taught by Park and Ji, so as to prevent unnecessary handovers of the UE and thereby  reduce signaling overhead. (See Ji, par. 0005).

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang, et al. (US 2012/0315914 A1), hereinafter (“Zhang”).

	Park does not expressly disclose [T]he method of claim 27, wherein the one or more actions comprise providing the source base station with information sufficient to identify candidate target base stations associated with a common core network entity or having a connection. 
However in the same field of endeavor, Zhang disclose a handover processing method includes obtaining, by a relay station, information, where the information is used for determining whether a mobility management entity (MME) of a user equipment is in a mobility management entity pool (MME pool) to which a neighboring eNB belongs, etc. (see abstract). Zhang further discloses a relay station, connected to a serving base station/cell) obtains information, where the information is used for determining whether a mobility management entity (MME) of a user equipment is in a mobility management entity pool (MME pool) to which a neighboring eNB belongs. The information obtained by the relay station is used for determining whether a mobility management entity (MME) of a user equipment subordinate to the relay station is in the mobility management entity pool (MME pool) to which the neighboring eNB belongs, that is, is used for determining whether the mobility management entity pool (MME pool) to which the neighboring eNB belongs is the same as an MME pool including the MME of the user equipment. The foregoing two statements are only different in expression forms, and represent the same essence of the solution, etc., the relay station may obtain the information from an OAM (Operation Administration and Maintenance, operation administration and maintenance) device, and may also obtain the information from a DeNB of the relay station, etc. See fig.3 and associated text in pars. 0029-0035. Zhang further discloses the RN obtains information of an MME pool to which the neighboring eNB belongs, and when the RN needs to hand over a certain UE (such as a UE1) of the RN to a neighboring eNB such as an eNB2, the RN may compare the obtained information of the MME pool to which the neighboring eNB belongs with information of an MME corresponding to the terminal, and determine whether an MME pool including the MME of the UE is the same as the MME pool(s) to which the neighboring eNB belongs. If a pool of the MME pool(s) to which the neighboring eNB belongs is the same as the MME pool including the MME of the UE, an X2 interface between the serving eNB of the RN and the neighboring eNB can be used for handover; otherwise, the X2 interface cannot be used for the handover, etc. (See par. 0042; also see par. 0049, When the relay station determines that the X2 interface between the serving eNB and the neighboring eNB cannot be used for the handover, the relay station initiates an S1 handover request message to the serving eNB, to perform S1 handover. Specifically, by sending the S1 handover request message to the serving eNB, the relay station may request the serving eNB to initiate S1 handover to the neighboring eNB, etc.).	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Park y including provision in the core network, e.g., a mobility management entity and/or an associated database or function, for maintaining, and providing to a serving base station, information indicating MME entities to which neighboring base station belong, as taught by Zhang, so as to reduce probability of a handover failure especially when handing over to base stations belonging to different mobility management entities, as suggested by Zhang (see par. 0051).

Prior Art of the Record
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
HONG; Wei (US 2021/0295711 A1). See abstract; fig.3 and associated text, e.g. pars. 0041-0042,  the handover required signaling is sent to an MME through an S1 interface (an interface between a base station and a core network), and the MME is instructed to send second handover request signaling to a target base station, etc., the handover required signaling is sent to the MME through the S1 interface, realizing that during the handover process, even if the source base station and the target base station cannot directly transmit information, the target base station can obtain flight path related information. Therefore, HONG also broadly reads at least on all of the independent claims.
Adjakple, et al. (US 2012/0002637 A1). See par. 0104, the access control or membership verification may be defined in terms of access restriction or allowance. The CSGs or cells not identified in the access restriction list may be considered accessible. For example, the handover restriction list provided by the mobility management entity (MME) to the eNB in the HANDOVER REQUEST and INITIAL CONTEXT SETUP and DOWNLINK NAS TRANSPORT messages may be impacted to consider handover restrictions due to LIPA or SIPTO permission configuration. Thus, an eNB may use this information to remove candidate neighbors even if the WTRU reported good radio conditions when providing measurement reports. A target eNB may use this information to determine whether or not the request should be rejected. Therefore, Adjakple, et al. also at least reads on the features in claim 28.

Response Arguments
Examiner submits that Park discloses method for wireless communications by a source base station (figs.14-15 showing source base station (gNB1) participating in handover of a user equipment (UE) to a target base station (gNB2), comprising: 
taking part in enhancing a handover procedure of a user equipment (UE) to select a target base station for handover (figs. 14-15 showing the source base station (gNB1) receiving measurements report from the UE and selecting one or more target base stations; par. 0286, a wireless device may receive, from a first base station, a first message comprising at least one of a conditional command of handover towards a cell of a second base station and/or a handover execution threshold, etc.); and
 taking one or more actions to enhance the handover procedure involving an interface via a core network entity for communication with the target base station (figs.14-16 and pars. 0274-0276, the first base station may request a handover for the wireless device to one or more second base stations by transmitting a second message to the one or more second base stations. The second message may be a handover request message, etc., the second message and/or the third message may be exchanged directly via a direct interface (e.g. Xn interface) between the first base station and the one or more second base stations. In an example, one or more elements of the second message and/or one or more elements of the third message may be exchanged indirectly via one or more core network entities (e.g. AMF, MME), etc.; par. 0285, one or more signaling messages may be exchanged among communication nodes between depicted messages. A packet sequence number information for a data forwarding from a source base station to a target base station may or may not be transmitted. The data forwarding may occur before, after, or simultaneously with the random access procedure. The packet sequence number information transmission and/or the data forwarding may be performed directly via an Xn interface and/or indirectly via a core network entity (e.g. control plane core network entity, AMF/MME, or user plane core network entity, UPF/SGW; also see fig.1 and par. 0175, A gNB or an ng-eNB may be connected by means of NG interfaces to 5G Core Network; and par. 0278, The downlink and/or uplink packets may be forwarded directly via a direct interface (e.g. Xn interface) between the first base station and the target base station and/or indirectly via a user plane core network entity (e.g. AMF, MME). The target base station may be one of the one or more of the one or more second base stations. In response to receiving the fifth message, the first base station may transmit a packet sequence number information for downlink and/or uplink packets to the target base station directly via a direct interface between the first base station and the target base station and/or indirectly via a control plane core network entity).  Park also discloses source base station with the target base station, wherein the one or more actions comprise giving priority to a set of base stations associated with a common core network entity associated with the source base station over another set of base stations associated with a different core network entity (Paragraph 0286, 0274-0276, 0278, 0285-0286, 0175, Figures 14-16).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on M-F, 9:00 am to 4:00 pm, EST.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649